Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Beckman on 2 September 2022.

The application has been amended as follows: 
In claim 1:
The text of the claim has been deleted and replaced with:
A cleaning device comprising:
a user interface comprising:
a housing that may be handled by a user;
a user actuatable control;
wherein at least one of the housing and the user actuatable control comprise(s) a plurality of panels, wherein the panels form a surface-covering array covering the housing and/or the user actuatable control;
a reservoir configured to hold a disinfectant;
wherein at least one of said plurality of panels comprises a plurality of pores, and each of the plurality of pores is connected to at least one of a plurality of conduits leading to said reservoir; and 
wherein said plurality of pores are configured to discharge said disinfectant when said user touches said at least one of the plurality of panels.

In claim 11: 
The text of the claim has been deleted and replaced with:
A cleaning device comprising:
a user interface comprising:
a housing that may be handled by a user;
a user actuatable control;
wherein at least one of the housing and the user actuatable control comprise(s) a plurality of panels, wherein the panels form a surface-covering array covering the housing and/or the user actuatable control;
a reservoir configured to hold a cleanser;
wherein at least one of said plurality of panels comprises a plurality of pores, and each of the plurality of pores is connected to at least one of a plurality of conduits leading to said reservoir; and 
wherein said plurality of pores are configured to discharge said cleanser when said user touches said at least one of the plurality of panels.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “a plurality of panels” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 11.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY S OLIVER/               Examiner, Art Unit 3754

/DAVID P ANGWIN/               Supervisory Patent Examiner, Art Unit 3754